Prospectus August31, 2009 DSM Large Cap Growth Fund · Institutional Class [DSMLX] The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this Prospectus.Any representation to the contrary is a criminal offense. DSM | Large Cap Growth Fund Prospectus August31, 2009 TABLE OF CONTENTS SUMMARY SECTION 1 DSM Large Cap Growth Fund 1 MORE ABOUT THE FUND’S INVESTMENT STRATEGIES AND RISKS 4 Investment Objective 4 Principal Investment Strategies 4 Principal Risks 5 Portfolio Holdings Information 6 MANAGEMENT OF THE FUND 7 Investment Advisor 7 Portfolio Managers 7 Fund Expenses 7 Additional Payments to Dealers 8 The Advisor’s Related Performance Regarding Substantially Similar Accounts 8 SHAREHOLDER INFORMATION 10 Description of Class 10 How to Purchase Shares of the Fund 11 How to Redeem Shares of the Fund 13 Account and Transaction Polices 13 DISTRIBUTIONS AND TAXES 17 FINANCIAL HIGHLIGHTS 17 PRIVACY NOTICE 18 Table of Contents SUMMARY SECTION DSM Large Cap Growth Fund Investment Objective The Fund’s investment objective is long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund: Shareholder Fees (fees paid directly from your investment) Institutional Class Redemption Fee(as a percentage of amount redeemed within 30 days of purchase) 1.00% Annual Fund Operating Expenses(expenses that you pay each year as a percentage of the value of your investments) Institutional Class Management Fees 1.00% Distribution (12b-1) Fees None Other Expenses(1) 1.20% Total Annual Fund Operating Expenses 2.20% Fee Waiver/Expense Reimbursement(2) -0.70% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement 1.50% (1)Other expenses are based on estimated customary Fund expenses for the current fiscal year. (2)The Advisor has contractually agreed to reduce its fees and/or pay Fund expenses (excluding Acquired Fund Fees and Expenses, interest, taxes, dividends on short positions and extraordinary expenses) in order to limit the Fund’s Total Annual Operating Expenses to 1.50% for the Institutional Class through October31, 2011.To the extent that the Advisor waives its fees and/or absorbs expenses to satisfy this expense cap, it may seek repayment of a portion or all of such amounts at any time within three fiscal years after the fiscal year in which such amounts were waived or absorbed, subject to the expense cap. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the contractual expense limitation).Although your actual costs may be higher or lower, under these assumptions, your costs would be: 1 Year 3 Years Institutional Class $153 $621 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. Principal Investment Strategies Permissible Securities.Under normal circumstances, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of large cap companies. Equity securities may include common stocks, preferred stocks, securities convertible into common stocks, rights and warrants.The Fund currently defines a“large cap company”as one that has a market capitalization of more than $5billion.The Fund may also invest up to 20% of its net assets in equity securities of issuers that have market capitalizations outside the defined large-cap level at the time of purchase.The Fund may also invest up to 20% of its assets in equity securities of foreign companies through American Depositary Receipts or similar securities.
